EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Feigenbutz on 8/12/21.
The application has been amended as follows: 
In the claims:
Claims 1-9 have been canceled.
Claim 14 has been amended as follows:
Claim 14: A method as in claim 10, wherein the are coupled with edges of the enclosure surrounding an interior space.
Claim 15: At line 1 of claim 15, “15” has been replaced with 10.
Claim 15: At line 4 of claim 15, “plurality of sealing structures or” has been deleted.
Claim 17: At line 1 of claim 17, “17” has been replaced with 10.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is the ‘520 reference as discussed in the Non-Final Rejection mailed on 4/5/21. 
However, ‘520 does not teach or suggest that the sealing system comprises brushes, the viewing system comprises a view plate, that the standoff system comprises screw jacks, or atmospheric pressure external to the enclosure forces an interior plate against the view plate to bring the brushes nearer to the substrate, thereby increasing force against the substrate from the brushes, which further produce friction from feet and offsets gravitational forces on the enclosure.
There is not teaching or suggestion in the prior art of the combination newly amended structure and the limitation “atmospheric pressure external to the enclosure forces an interior plate against the view plate to bring the brushes nearer to the substrate, thereby increasing force against the substrate from the brushes, which further produce friction from feet and offsets gravitational forces on the enclosure” and thus claim 10 is allowable when considered in conjunction with the rest of the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593.  The examiner can normally be reached on 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James M Mellott/Primary Examiner, Art Unit 1712